DETAILED ACTION
The response filed 7/6/22 is entered. Claims 1 and 6 are amended. Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are believed to be answered by and therefore moot in view of new grounds of rejection, as presented below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 11, 12, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura, JP-2016130832 translated as US-20170371493, in view of Yeung, US-20100199221.
In regards to claim 1, Kitamura discloses an input device (Par. 0001 input apparatus) comprising: a light guide plate configured to direct light entering from a light source so that the light exits from a light emitting surface and forms a stereoscopic  having a depth, the stereoscopic image comprising a first object having a front surface capable of accepting an input action (Fig. 1 and 2, 62 light emission portion emits an image that utilizes lens 63 and light-guiding plate 70 to be formed as image 6 including a partial image 7 representing an operation surface of a virtual switch recognized in a space by using light emitted from an emission surface 71 by guiding light having entered from a light source 21); a sensor configured to detect a second object for performing the input action (Fig. 1 and 2, a sensor 60 that detects presence of an object located in the vicinity of the partial image 7); an input detection unit configured to detect the input action based on a detection result from the sensor detecting the second object for performing the input action (Fig. 1 and 2, a sensor 60 that detects presence of an object located in the vicinity of the partial image 7); and a notification unit configured to output a notification that the input action was detected in response to the input detection unit detecting  the input action (Fig. 1 and 2, a display apparatus 10 that outputs a signal to outside when the presence of the object near the partial image 7 is detected by the sensor 60, the signal indicating that the virtual switch was pushed), wherein the sensor is placed opposite the light emitting surface of the light guide plate (Fig. 1 and 2, sensor 60 opposite light emission surface 71), and the detection result comprises the second object for performing the input action being detected at the front surface of the first object by a predetermined distance  and in a direction perpendicular to the light emitting surface along a direction in which the input action is performed (Fig. 1 and 2, 62 light emission portion emits an image with input range 180).
Kitamura does not disclose expressly a sensor configured to detect a second object for performing the input action before the second object reaches the first object; the detection result comprises the second object for performing the input action being detected within a range located in front of the front surface of the first object by a predetermined distance.
Yeung discloses a sensor configured to detect a second object for performing the input action before the second object reaches the first object (Par. 0005 touchless human computer interface detecting input with a virtual surface); the detection result comprises the second object for performing the input action being detected within a range located in front of the front surface of the first object by a predetermined distance (Fig. 1A, 302 cursors; Par. 0035 detecting a human appendage in a front zone of a virtual surface 112, at a middle position, and a back zone, which changes the look of the cursor).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide three-dimensional proximity touch inputs for a virtual surface as Yeung discloses to the virtual image of Kitamura. The motivation for doing so would have been to provide cursor changes to the user as the user approaches the virtual surface (Yeung Par. 0035).
Therefore, it would have been obvious to combine Yeung with Kitamura to obtain the invention of claim 1.
In regards to claim 6, Kitamura discloses an input device (Par. 0001 input apparatus) comprising: a light guide plate configured to direct light entering from a light source so that the light exits from a light emitting surface and forms stereoscopic image in a space, the stereoscopic image comprising a first object having a front surface capable of accepting an input action (Fig. 1 and 2, 62 light emission portion emits an image that utilizes lens 63 and light-guiding plate 70 to be formed as image 6 including a partial image 7 representing an operation surface of a virtual switch recognized in a space by using light emitted from an emission surface 71 by guiding light having entered from a light source 21); a sensor configured to detect a second object for performing the input action (Fig. 1 and 2, a sensor 60 that detects presence of an object located in the vicinity of the partial image 7), the light guide plate is configured to form the stereoscopic image near the range in which the sensor detects the second object (Fig. 1 and 2, 62 light emission portion emits an image that utilizes lens 63 and light-guiding plate 70 to be formed as image 6 including a partial image 7 representing an operation surface of a virtual switch recognized in a space by using light emitted from an emission surface 71 by guiding light having entered from a light source 21; Fig. 1 and 2, sensor 60 near light-guiding plate 70); an input detection unit configured to detect the input action based on a detection result from the sensor detecting the second object for performing the input action (Fig. 1 and 2, a sensor 60 that detects presence of an object located in the vicinity of the partial image 7); and a notification unit configured to output a notification that the input action was detected in response to the input detection unit detecting  the input action (Fig. 1 and 2, a display apparatus 10 that outputs a signal to outside when the presence of the object near the partial image 7 is detected by the sensor 60, the signal indicating that the virtual switch was pushed), wherein the detection result comprises the second object for performing the input action being detected at the front surface of the first object by a predetermined distance  and in a direction perpendicular to the light emitting surface along a direction in which the input action is performed (Fig. 1 and 2, 62 light emission portion emits an image with input range 180). 
Kitamura does not disclose expressly a sensor configured to detect a second object for performing the input action before the second object reaches the first object; the detection result comprises the second object for performing the input action being detected within a range located in front of the front surface of the first object by a predetermined distance.
Yeung discloses a sensor configured to detect a second object for performing the input action before the second object reaches the first object (Par. 0005 touchless human computer interface detecting input with a virtual surface); the detection result comprises the second object for performing the input action being detected within a range located in front of the front surface of the first object by a predetermined distance (Fig. 1A, 302 cursors; Par. 0035 detecting a human appendage in a front zone of a virtual surface 112, at a middle position, and a back zone, which changes the look of the cursor).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide three-dimensional proximity touch inputs for a virtual surface as Yeung discloses to the virtual image of Kitamura. The motivation for doing so would have been to provide cursor changes to the user as the user approaches the virtual surface (Yeung Par. 0035).
Therefore, it would have been obvious to combine Yeung with Kitamura to obtain the invention of claim 6.
In regards to claim 2, Kitamura discloses the light guide plate is transparent (Kitamura Fig. 1 and 2, light-guiding plate 70 is transparent). 
In regards to claims 3 and 17, Kitamura discloses a plurality of optical-path changing portions formed on an opposing surface that opposes the light emitting surface in the light guide plate, the optical-path changing portions comprising reflection surfaces for reflecting light guided through the light guide plate toward the light emitting surface (Kitamura Fig. 1-3, light convergence potions 30; Kitamura Par. 0034-0037 light reflection portions 30a-c guide light toward light emission surface 71); and a surface density of the reflection surfaces in the opposing surface is less than or equal to 30% (Kitamura Par. 0047 surface density less than or equal to 30%). 
In regards to claims 5 and 19, Kitamura discloses the light guide plate changes where the stereoscopic image is formed to be near the range in which the sensor detects the second object (Kitamura Fig. 1 and 2, 62 light emission portion emits an image that utilizes lens 63 and light-guiding plate 70 to be formed as image 6 including a partial image 7 representing an operation surface of a virtual switch recognized in a space by using light emitted from an emission surface 71 by guiding light having entered from a light source 21; Kitamura Fig. 1 and 2, sensor 60 near light-guiding plate 70). 
In regards to claims 7 and 20, Kitamura discloses the range within which the second object for performing the input action is detected extends the predetermined distance away from where the first object is formed in a direction opposite a direction from which the input action is performed (Kitamura Fig. 1 and 2, 62 light emission portion emits an image that utilizes lens 63 and light-guiding plate 70 to be formed as image 6 including a partial image 7 representing an operation surface of a virtual switch recognized in a space by using light emitted from an emission surface 71 by guiding light having entered from a light source 21; Kitamura Fig. 1 and 2, sensor 60 near light-guiding plate 70; Kitamura Par. 0046 detecting an object in the vicinity of the partial image which would be along the direction the input action is performed and a distance away from where the image is formed from underneath and opposite to the input action). 
In regards to claim 11, Kitamura discloses an opening is formed in the light guide plate for transmitting light for the sensor to detect the second object for performing the input action (Kitamura Fig. 1-3, 30a-c light convergence portions are fitted in an opening of light-guiding plate 70; Kitamura Par. 0041-0045 the sensor detecting an input through light convergence portions); and in response to the stereoscopic image being viewed from a direction perpendicular to the light emitting surface, an outline of the stereoscopic image and an outer circumference of the opening have the same or substantially the same shape (Kitamura Fig. 1, 30a-c light convergence portions have a substantially same shape to the image 6).
In regards to claim 12, Kitamura discloses a sheet formed opposite the light emitting surface of the light guide plate, the sheet having a design thereon corresponding to the stereoscopic image (Kitamura Fig. 5, 400 light blocking sheet; Kitamura Par. 0051 light blocking sheet corresponding to image).
In regards to claim 16, Kitamura discloses a comprising a relay (Kitamura Par. 0027 virtual switch, i.e. relay); wherein the input device controls the opening and closing of the relay in accordance with the input detection unit detecting the input action (Kitamura Par. 0028 outputting a signal the virtual switch was pushed, i.e. switching from an open switch/relay to a closed switch/relay). 
Claims 4, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura, JP-2016130832 translated as US-20170371493, and Yeung, US-20100199221, as combined above in regards to claims 1 and 6, in further view of Shinohara, US-20170192244.
In regards to claims 4 and 18, Kitamura and Yeung, do not disclose expressly the input device comprises a plurality of the light guide plates; each light guide plate of the plurality of light guide plates forming a different stereoscopic image; and the notification unit changes the stereoscopic images in response to the input being detected. 
Shinohara discloses a display apparatus (Fig. 45-48, 1800 display apparatus); a plurality of the light guide plates (Fig. 45-48, 1811, 1812, 1813 units; Par. 0337 light guiding plates included in units); each light guide plate of the plurality of light guide plates forming a different stereoscopic image (Fig. 45-48; Par. 0347-0349 each unit display an image); and the notification unit changes the stereoscopic images in response to the input being detected (Fig. 45-48; Par. 0347-0349 changing the location of an image based on a direction of the finger).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the display of Kitamura can include multiple light guiding plates as Shinohara discloses. The motivation for doing so would have been to provide images that follow a finger of the user (Shinohara Par. 0347-0349 changing the location of an image based on a direction of the finger).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Shinohara with Kitamura and Yeung to obtain the invention of claims 4 and 18.
In regards to claim 15, Kitamura and Yeung, do not disclose expressly in response to the sensor having detected the second object for performing the input action, the sensor changes the range so as to be further away from the front surface of the first object than the predetermined distance. 
Shinohara a display apparatus (Fig. 45-48, 1800 display apparatus); a plurality of the light guide plates (Fig. 45-48, 1811, 1812, 1813 units; Par. 0337 light guiding plates included in units); each light guide plate of the plurality of light guide plates forming a different stereoscopic image (Fig. 45-48; Par. 0347-0349 each unit display an image); and the notification unit changes the stereoscopic images in response to the input being detected (Fig. 45-48; Par. 0347-0349 changing the location of an image based on a direction of the finger), in response to the sensor having detected the second object for performing the input action, the sensor changes the range so as to be further away from the front surface of the first object than the predetermined distance (Fig. 45-48; Par. 0347-0349 as the finger approaches the image the image shifts further away from the finger, which shifts the image region further downward).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the display of Kitamura can include multiple light guiding plates as Shinohara discloses and the detection of Kitamura will shift further downward with the image shifting. The motivation for doing so would have been to provide images that follow a finger of the user (Shinohara Par. 0347-0349 changing the location of an image based on a direction of the finger).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Shinohara with Kitamura and Yeung to obtain the invention of claim 15.
Claims 8, 9, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura, JP-2016130832 translated as US-20170371493, and Yeung, US-20100199221, as combined above in regards to claims 1 and 6, in further view of Ishikawa, US-20050122584.
In regards to claim 8, Kitamura and Yeung, do not disclose expressly, the notification unit causes a display state of the stereoscopic image to vary in response to the input detection unit having detected the input action. 
Ishikawa discloses a stereoscopic display with a position detecting sensor (Par. 0006), wherein display state of the stereoscopic image to vary in response to the input detection unit having detected the input action (Par. 0038-0039).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to change a display state based on an input provided by a user (Ishikawa Par. 0005-0006).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Ishikawa with Kitamura and Yeung to obtain the invention of claim 8.
In regards to claim 9, Kitamura and Yeung, do not disclose expressly, wherein the notification unit comprises a sound output device configured to output a sound in response to the input detection unit having detected the input action. 
Ishikawa discloses a stereoscopic display with a position detecting sensor (Par. 0006), the notification unit comprises a sound output device configured to output a sound in response to the input detection unit having detected the input action (Par. 0036).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to change a display state based on an input provided by a user (Ishikawa Par. 0005-0006).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Ishikawa with Kitamura and Yeung to obtain the invention of claim 9.
In regards to claim 13, Kitamura and Yeung, do not disclose expressly, a 2D-image display unit configured to display a two-dimensional image, the 2D-image display unit provided opposite the light emitting surface; wherein the light guide plate forms a plurality of the stereoscopic images; and the 2D-image display unit presents the two-dimensional image in accordance with the plurality of the stereoscopic images. 
Ishikawa discloses a stereoscopic display with a position detecting sensor (Par. 0006), wherein a 2D-image display unit configured to display a two-dimensional image, the 2D-image display unit provided opposite the light emitting surface (Fig. 1, 1A image display plane; Par. 0025-0028 displaying a 2d stereoscopic image); wherein a light guide plate forms a plurality of the stereoscopic images (Fig. 1, 3 micro-lens array; Par. 0025-0025 microlens array forming the images); and the 2D-image display unit presents the two-dimensional image in accordance with the plurality of the stereoscopic images (Fig. 3; Par. 0042-0043 display an image which changes based on user input).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the display of Kitamura can utilized to present 2d images and to change a display state based on an input provided by a user (Ishikawa Par. 0005-0006).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Ishikawa with Kitamura and Yeung to obtain the invention of claim 13.
In regards to claim 14, Kitamura, Yeung, and Ishikawa, as combined above, disclose the 2D-image display unit is configured to change the two-dimensional image presented (Ishikawa Fig. 3; Ishikawa Par. 0042-0043 display an image which changes based on user input). 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura, JP-2016130832 translated as US-20170371493, and Yeung, US-20100199221, as combined above in regards to claims 1 and 6, in further view of Katz, US-20170052599.
In regards to claim 10, Kitamura and Yeung, do not disclose expressly, the notification unit comprises a tactile stimulus device configured to remotely stimulate a sense of touch of a human body serving as the second object. 
Katz discloses virtual object interaction using a tactile stimulus device serving as a notification unit for remotely stimulate a sense of touch of a human body serving as the second object (Par. 0041 providing ultrasonic or air tactile feedback when a gesture is performed).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the audio and visual notifications of Kitamura can include ultrasonic or air feedback as Katz discloses (Katz Par. 0041). The motivation for doing so would have been to provide addition feedback to the user.
Therefore, it would have been obvious to one of ordinary skill in the art to combine Katz with Kitamura and Yeung to obtain the invention of claim 10.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        8/9/22



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622